May 29, 2020




                                                                   Supreme Court

                                                                   No. 2018-337-Appeal.
                                                                   (PC 18-1584)




               Michael Colpitts               :

                      v.                      :

           W.B. Mason Co., Inc.               :



                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                3258 of any typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                                      Supreme Court

                                                                      No. 2018-337-Appeal.
                                                                      (PC 18-1584)


             Michael Colpitts                  :

                     v.                        :

           W.B. Mason Co., Inc.                :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Robinson, for the Court.            The plaintiff, Michael Colpitts, appeals from a

November 8, 2018 judgment of the Providence County Superior Court in favor of the defendant,

W.B. Mason Co., Inc. (W.B. Mason). The plaintiff alleged that W.B. Mason had violated the

Rhode Island employer drug testing statute, G.L. 1956 § 28-6.5-1(a)(1), 1 when, on March 5,

2018, his employer required him to take a drug test, purportedly without reasonable grounds, and

ultimately terminated him for his refusal to do so. On appeal, the plaintiff contends that the issue

is whether or not the trial justice erred in “finding that WB Mason Co[.], Inc. had reasonable

grounds [pursuant to § 28-6.5-1(a)(1)] to believe, based on specific aspects of [Mr. Colpitts’s]

performance and specific documented observations, concerning Michael Colpitts[’s] appearance,

behavior and speech, that he might have been under the influence of a controlled substance.”


1
       General Laws 1956 § 28-6.5-1(a)(1) provides as follows:

               “Employers may require that an employee submit to a drug test
               if * * * [t]he employer has reasonable grounds to believe based on
               specific aspects of the employee’s job performance and specific
               contemporaneous documented observations, concerning the
               employee’s appearance, behavior or speech that the employee may
               be under the influence of a controlled substance, which may be
               impairing his or her ability to perform his or her job * * *.”


                                               -1-
       This case came before the Supreme Court for oral argument pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After examining the written and oral submissions of the parties and after a

thorough review of the record, we are of the opinion that cause has not been shown and that this

appeal may be resolved without further briefing or argument.

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                                  I

                                         Facts and Travel

       On March 9, 2018, Mr. Colpitts filed a verified complaint in Superior Court against W.B.

Mason alleging that he had been a “supply driver” for W.B. Mason and that, on March 5, 2018,

he suffered an injury to his right hand in the course of effecting a delivery as part of his work for

W.B. Mason. The complaint alleged that he then returned to his worksite and reported the injury

to his supervisor, Christopher Santos. The complaint further alleged that Mr. Colpitts “was not

under the influence of drugs, intoxicating liquors, or any controlled substance which might have

impaired his ability to perform his job.” It added that W.B. Mason and its agents had no

reasonable grounds, pursuant to § 28-6.5-1, to believe that Mr. Colpitts was under the influence

of any controlled substance.

       According to the complaint, W.B. Mason “wrongfully demand[ed]” that Mr. Colpitts

undergo drug and alcohol testing. The complaint alleged that, on March 5, 2018, W.B. Mason

suspended Mr. Colpitts and ultimately discharged him on March 8, 2018. It further alleged that

W.B. Mason’s actions were in violation of portions of chapter 6.5 of title 28 of the General

Laws. Mr. Colpitts sought to be reinstated and to receive back pay, in addition to attorneys’ fees

and costs as well as punitive damages.




                                                -2-
       The matter was eventually scheduled for a consolidated hearing to address both

preliminary relief and the merits. That hearing was conducted on August 16, 2018. We relate

below the salient aspects of what transpired at the hearing.

                                                 A

                               The Testimony of Michael Colpitts

       Mr. Colpitts testified that he was employed by W.B. Mason as a “supply delivery driver,”

starting in 2015. He added that he had “work[ed] continuously” at that position from July of

2015 until March of 2018.

       With respect to his personal circumstances, Mr. Colpitts testified that he was a disabled

veteran, having served in the United States Army. It was further his testimony that, in the course

of that service, he was injured in Afghanistan and was subsequently honorably discharged from

military service in April of 2013. He added that he received disability benefits from the Veterans

Administration for injuries which he had sustained to his spine, knees, and left hip, as well as for

Post Traumatic Stress Disorder. It was his testimony that, as a result of those injuries, he applied

for and received a medical marijuana card in Rhode Island; he added that he began using

marijuana therapeutically in 2017. However, it was his further testimony that he never used

marijuana “on the clock or on the job” and that he was never “under the effects of marijuana”

during the course of his employment.

       It was Mr. Colpitts’s testimony that, on the day in question, March 5, 2018, he injured his

arm and back in the course of making his deliveries. He stated that he was unable to “finish that

day” due to “shooting pains, extreme pain,” which he characterized as being at the level of “10

out of 10.” He further testified that, after suffering the injury, he drove back to the W.B. Mason

warehouse. It was his testimony that, once back at the warehouse, he located Christopher




                                               -3-
Santos, his supervisor. He stated that, when he found Mr. Santos, he “joked with him” and said:

“‘Are you ready to fill this out?’” It was Mr. Colpitts’s testimony that Mr. Santos “didn’t know

what [he] was talking about” and that he therefore provided an explanation about his injury. Mr.

Colpitts testified that he asked to leave to obtain medical treatment; he then stated the following

with respect to Mr. Santos’s response to that request: “There wasn’t really much of a response.

He said, ‘We have to fill this out and talk to the boss’ or something like that, ‘first.’” He stated

that Mr. Santos then left him for a period of between ten and fifteen minutes.

       According to Mr. Colpitts’s testimony, Mr. Santos returned with Mike Bonito, the branch

manager. He stated that the men asked him how he was feeling and that he told them that he was

in “lots of pain.” He added that they “just kept questioning me” as to “when it happened, how it

happened” and asked him “weird questions * * *.” He stated that they then took him into a room

and “started interrogating” him, telling him that he was under the influence. Mr. Colpitts

testified that he responded that he was not under the influence, but rather was just in a lot of pain.

It was then Mr. Colpitts’s testimony that Mr. Bonito told him that he believed that he “‘might be

impaired, and we want to get you tested.’” He added that, in response, he “got quite angry.”

       Mr. Colpitts then testified with respect to the pain he was experiencing on the day in

question, stating that he “felt like [he] was going to throw up the pain was so bad.” He stated

that he would “take a few seconds every now and then and kind of just swallow and try not to

throw up.” He added that his back was “killing” him and that he was “trying to crack it, kept

bending over, basically trying to find relief * * *.”

       Mr. Colpitts testified that he did ultimately go to a facility called “Concentra” for medical

care. He added that he was driven there in Mr. Santos’s car. It was Mr. Colpitts’s testimony

that, during that car ride, he told Mr. Santos that he had a medical marijuana license and that he




                                                 -4-
“couldn’t take a drug test because it would prove that [he] was -- [he] had smoked

marijuana * * *.” He added that he had no way to “prove that [he] didn’t smoke marijuana

within a certain amount of time, because it stays in your system.” He testified that, once at

Concentra, he was asked to take a “urinalysis drug test” and a breathalyzer. He stated that he

refused to take the drug test but did take the breathalyzer, the results of which were “[n]egative.”

He testified that, after he had received medical attention, Mr. Santos told him to “go home and

rest.” Mr. Colpitts then testified that he met with Mr. Santos, Mr. Bonito, and one “Joanna

Lowney” at W.B. Mason on March 8, 2018. He stated that, at that meeting, Ms. Lowney told

him: “‘You violated our fleet policy, so we have to terminate your employment * * *.’”

       Mr. Colpitts conceded on cross-examination that he had not told W.B. Mason “anything

at all” about his 2017 application for a medical marijuana license. Mr. Colpitts further conceded

on cross-examination that, during his exchange with Mr. Santos and Mr. Bonito at the W.B.

Mason warehouse, he did “stutter[ ] at times * * *.” He added that he told them that he might

“puke because of heartburn” and that he had “forgotten to take” his heartburn pills. He further

conceded that he had sworn “excessively” when speaking to Mr. Bonito.

                                                 B

                             The Testimony of Christopher Santos

       Christopher Santos testified that he was the “warehouse manager” for the W.B. Mason

facility in Cranston. It was his testimony that, prior to the incident in question, he had a “good

working relationship” with Mr. Colpitts. He stated during his testimony that, on March 5, 2018,

he did not receive any notice from Mr. Colpitts that he would be returning to the warehouse in

the middle of the day. He further stated that Mr. Colpitts was suddenly “standing there.” He

added that Mr. Colpitts then said to him: “‘Are you ready to fill this out?’” He added that he did




                                               -5-
not understand what Mr. Colpitts meant. Mr. Santos testified that Mr. Colpitts then described

how he had been injured. He stated that Mr. Colpitts “kept clenching over, he kept bending over

or putting his hands on his knees, bending over at the time.” He described Mr. Colpitts’s

behavior as “weird * * *.”

       Mr. Santos testified that he tried “to get more information, because it was unclear as to

what happened. He was jumping all over the place;” he added that it was “very off * * * the

whole description of the incident.” It was Mr. Santos’s testimony that he then assisted Mr.

Colpitts with filling out an injury report. According to Mr. Santos, he next “sought counsel”

from “H.R. representative” “Joanne Lowney” because he “had a suspicion that [Mr. Colpitts]

wasn’t right, that something was going on.” He testified that Ms. Lowney told him to “seek

another opinion of somebody else that was in the warehouse * * *.” He stated that he then

located Mike Bonito.

       It was Mr. Santos’s further testimony that Mr. Bonito then spoke with Mr. Colpitts, after

which Mr. Bonito and Mr. Santos agreed that “something wasn’t quite right * * *.” According to

Mr. Santos, the two men then spoke with Mr. Colpitts together, during which conversation Mr.

Bonito told Mr. Colpitts: “‘For your own safety we’d like to have you go over and get a drug test

to make sure you’re all right, get your injury checked out, make sure you’re all right.’” In

describing this exchange, Mr. Santos characterized the following as “unusual” behavior by Mr.

Colpitts:

              “He was very excessive with the ‘F’ word, which is not uncommon
              in the warehouse, but when you are talking to the branch manager
              [Mr. Bonito], it’s very out of the ordinary, first of all. When [Mr.
              Colpitts] was describing the incident when he first came back he
              was just all over the place describing -- he didn’t know which hand
              it was, didn’t know how he went back in the truck. It was all over
              the place. He wasn’t making complete sentences. It was very, very
              odd * * *.”



                                              -6-
Mr. Santos added that Mr. Colpitts “kept staggering, going back and forth, bending over,

constantly bending over saying, ‘I’m f***ed up.’ He constantly would say that.” He further

testified that, when bending over, Mr. Colpitts said: “‘I need to catch my breath’” and “‘I was

going to puke * * *.’”

       Mr. Santos next testified that, after Mr. Colpitts was asked to undergo a drug test, he “got

very agitated” and told Mr. Santos and Mr. Bonito that he was ‘“just going to go back to work’”

and was ‘“fine.’” Mr. Santos added that he and Mr. Bonito told Mr. Colpitts he could not go

back to work and that he then accompanied Mr. Colpitts to Concentra. It was Mr. Santos’s

testimony that, during the drive, Mr. Colpitts showed him his medical marijuana card and told

him that that was the reason he could not take a drug test.

       On cross-examination, Mr. Santos acknowledged that Mr. Colpitts did tell him that he

thought his wrist was broken. He also stated that he did not believe that he had noticed any

redness in Mr. Colpitts’s eyes. It was further his testimony on cross-examination that one of the

reasons he was concerned about Mr. Colpitts on March 5 was the fact that Mr. Colpitts had not

called the warehouse to report his injury before simply returning to the warehouse. When

directly asked on cross-examination if Mr. Colpitts’s behavior indicated drug use, Mr. Santos

stated: “It indicated to me that something wasn’t quite right with him.” He added that it “could

have been pain, it could have been something else;” “he possibly could have been on something

that day.”

                                                 C

                               The Testimony of Michael Bonito

       Michael Bonito testified that he was the branch manager at W.B. Mason’s Cranston

facility. It was his testimony that, on March 5, 2018, Mr. Santos detailed to him his concerns



                                                -7-
with respect to Mr. Colpitts’s behavior. He testified that he then spoke to Mr. Colpitts, whose

explanation of his injury was “a bit distorted.” He elaborated as follows: “I was having a hard

time following the explanation relative to his arm * * *.”         He testified that it was his

understanding that Mr. Colpitts had injured his wrist. He then stated that Mr. Colpitts seemed

“relatively relaxed for somebody that was in agonizing pain.” According to Mr. Bonito, Mr.

Colpitts was “overly relaxed with his use of language.” Mr. Bonito further testified: “That is

what caught me off guard the most was that it was just a barrage of ‘F’ bombs, but not in an

angry or chaotic way that you may be if you had just hurt yourself.” He stated that his

conversation with Mr. Colpitts lasted a “few minutes * * *.”

       According to Mr. Bonito’s testimony, he left the room in which he had been conversing

with Mr. Colpitts but later returned, along with Mr. Santos, to continue speaking to Mr. Colpitts.

It was his testimony that he asked Mr. Colpitts if everything was “okay” and received a response

that was a “bit disjointed” relative to Mr. Colpitts’s concerns about his job and his being in the

process of buying a house. With respect to his observations about Mr. Colpitts’s physical

movements, Mr. Bonito stated that at one point Mr. Colpitts “abruptly started to make a

swallowing -- like he was trying to swallow, and then he bent down almost in a linebacker

position where his hands were down by his knees sort of hunched down, and I thought that was

odd to me.” He added that Mr. Colpitts then apologized and stated that he thought he was going

to “puke” and that he felt that way when he forgot to take his heartburn medication.

       It was Mr. Bonito’s testimony that he then told Mr. Colpitts that he would like him to get

a drug test while at Concentra. He added that Mr. Colpitts “got irate” and stated that he was

“fine” and would return to work. Mr. Bonito testified that he did not see any evidence that Mr.




                                              -8-
Colpitts was in extreme pain that day. On cross-examination, Mr. Bonito acknowledged that he

did not notice that Mr. Colpitts’s eyes were dilated and did not recall if his eyes were red.

       On October 5, 2018, after the close of the trial, the trial justice rendered a bench decision,

concluding that Mr. Santos and Mr. Bonito had reasonable grounds to believe that Mr. Colpitts

was under the influence of a controlled substance. On November 8, 2018, judgment entered

denying Mr. Colpitts’s request for a preliminary injunction and entering judgment on the merits

for W.B. Mason. Mr. Colpitts appealed.2

                                                 II

                                       Standard of Review

       This Court “give[s] great weight to the factual findings of a trial justice sitting without a

jury in a civil matter, and we will not disturb such findings unless they are clearly erroneous or

unless the trial justice misconceived or overlooked material evidence or unless the decision fails

to do substantial justice between the parties.” Banville v. Brennan, 84 A.3d 424, 429-30 (R.I.

2014) (internal quotation marks omitted); see also Arnold v. Arnold, 187 A.3d 299, 310 (R.I.

2018); Arnold Road Realty Associates, LLC v. Tiogue Fire District, 873 A.2d 119, 126 (R.I.

2005). The reason for according such a substantial amount of deference to the credibility

determinations of the trial justice is “the fact that [he or she] has actually observed the human

drama that is part and parcel of every trial and * * * has had an opportunity to appraise witness

demeanor and to take into account other realities that cannot be grasped from a reading of a cold

record.” Banville, 84 A.3d at 430 (internal quotation marks omitted); see also B.S. International




2
        The plaintiff filed a premature notice of appeal of the October 5, 2018 bench decision on
October 19, 2018, before the November 8, 2018 judgment entered. However, this Court will
treat the premature appeal as if it had been timely filed. See Terzian v. Lombardi, 180 A.3d 555,
557 n.4 (R.I. 2018); see also Goddard v. APG Security-RI, LLC, 134 A.3d 173, 175 (R.I. 2016).


                                                -9-
Ltd. v. JMAM, LLC, 13 A.3d 1057, 1062 (R.I. 2011); In re Dissolution of Anderson, Zangari &

Bossian, 888 A.2d 973, 975 (R.I. 2006).

       We will also apply “a deferential standard of review to the trial justice’s resolution of

mixed questions of law and fact, as well as the inferences and conclusions drawn from the

testimony and evidence * * *.” Banville, 84 A.3d at 430 (internal quotation marks omitted).

However, we “review[ ] a trial justice’s conclusions on questions of law de novo.” Arnold, 187

A.3d at 311 (internal quotation marks omitted).

                                               III

                                            Analysis

                                                  A

                                  The Trial Justice’s Decision

       The trial justice began her bench decision on October 5, 2018 by detailing the basic facts

and arguments at issue. With respect to the testimony regarding the events of March 5, the trial

justice concluded that she found all of the witnesses to be credible and did not find that anyone

had been attempting to mislead the court. She then proceeded to determine whether or not,

pursuant to § 28-6.5-1(a)(1), W.B. Mason had reasonable grounds on March 5, 2018 to believe

that Mr. Colpitts was under the influence of a controlled substance.

       The trial justice specifically stated that she had “struggled” with the case because some of

Mr. Colpitts’s “bizarre” behavior “could be consistent with someone who is under the influence

of a controlled substance,” but she added that “[i]t could also be consistent with someone who

had just experienced an extremely painful injury.”          However, she then concluded that

“reasonable grounds [do not] have to be the only grounds;” she stated that “[s]ure, it could be




                                              - 10 -
consistent with pain, but it also could be consistent with drug use.” In her words, “just because

there’s competing explanations doesn’t mean that their request was unreasonable.”

       The trial justice then stated as follows:

              “[Mr. Santos and Mr. Bonito] talked about the fact that [Mr.
              Colpitts] would call in frequently and, yet, despite suffering this
              jarring injury as was described to me, there wasn’t a single phone
              call. They described him walking into the warehouse, and without
              a piece of paper, any explanation, approaching Mr. Santos and
              saying, ‘Well, are you going to fill the paperwork out?’ And, by
              Mr. Colpitts’s own admission, it was like in a joking fashion.”

The trial justice also specifically noted Mr. Colpitts’s “incoherent recitation,” “volatile

behavior,” and “the use of profanity” before ultimately concluding as follows:

                      “I think all of this together -- keep in mind the low
              standard, just a reasonable ground. Is that reasonable? It suggests
              to me that it is. It wasn’t baseless. They didn’t come out of left
              field with this. They observed his appearance, his behavior, and his
              speech and thought[,] * * * [i]n the vernacular, that something was
              off. So, I can’t say that their request was unreasonable.”

       In the end, the trial justice found in favor of W.B. Mason and denied Mr. Colpitts any of

the remedies which he was seeking.3

                                                   B

                                            Discussion

       Mr. Colpitts contends on appeal that there was “absolutely no evidence that [he] was

under the influence of any drug, and specifically under the influence of marijuana.” He states

that Mr. Santos and Mr. Bonito did not testify that he “stumble[d], walk[ed]

unsteadily, * * * exhibit[ed] any other traits of intoxication[,] * * * [or] that his speech was

3
        We note that the trial justice also referenced the principle that “when someone does come
to the Court seeking assistance, they do, in fact, need to come with clean hands * * *.” She was
referring to what were, as Mr. Colpitts conceded on cross-examination, inaccuracies in the
answers he had provided at the medical examination which he was required to take in order to
drive the particular truck he drove for W.B. Mason.


                                               - 11 -
slurred.” According to Mr. Colpitts, the fact that he was acting “out of character” does not

satisfy § 28-6.5-1(a)(1). He argues that the use of obscenities is “not an indicia of drug use,” nor

is arriving back at the warehouse without calling beforehand. He further avers that “walk[ing] in

circles and bend[ing] down” were indications of pain, not drug use. Finally, he states that

“[t]here was no articulated evidence upon which a reasonable person could have believed that

[he] was under the influence of a controlled substance.”

       W.B. Mason contends that “[s]ubstantial testimonial evidence supported the court’s

determination” in this case.4

       In assessing the contentions of the parties on appeal, it is our view that we are confronted

with a mixed question of law and fact. “A mixed question of law and fact is one in which the

rule of law is undisputed, and the issue is whether the facts satisfy the statutory standard.”

Johnston v. Poulin, 844 A.2d 707, 714 (R.I. 2004) (internal quotation marks omitted). The

language of § 28-6.5-1(a)(1) is undisputed as it relates to this case, and we are merely concerned

with whether or not the facts satisfy the standard articulated in that statute. Therefore, we accord

deference to the trial justice’s findings and conclusions. See Banville, 84 A.3d at 429-30.

       Section 28-6.5-1(a)(1) is a part of the employer drug testing statute, and it provides as

follows:



4
        W.B. Mason also raises an issue with respect to the possible preemption of § 28-6.5-
1(a)(1) by federal law. That issue was raised below, and the trial justice addressed it thoroughly
in her bench decision. She ultimately found that there was no preemption. Mr. Colpitts does not
raise any issue as to preemption on appeal. W.B. Mason contends on appeal that the trial justice
erred in finding that there was no preemption in this case. However, that issue is not properly
before the Court because W.B. Mason opted not to file a cross-appeal. See Miller v.
Metropolitan Property and Casualty Insurance Company, 88 A.3d 1157, 1162 n.8 (R.I. 2014)
(“A cross appeal is not necessary when the appellee simply wants to defend the judgment
obtained below, even if it is on grounds different from those on which the judgment was based.
However, if the prevailing party in the trial court wishes to overturn one of the lower court’s
rulings below, a cross appeal must be filed.”) (internal quotation marks omitted).


                                               - 12 -
               “Employers may require that an employee submit to a drug test
               if * * * [t]he employer has reasonable grounds to believe based on
               specific aspects of the employee’s job performance and specific
               contemporaneous documented observations, concerning the
               employee’s appearance, behavior or speech that the employee may
               be under the influence of a controlled substance, which may be
               impairing his or her ability to perform his or her job * * *.”
               (Emphasis added.)

Accordingly, this Court is confronted with the question of whether or not the trial justice abused

her discretion in concluding that, based on the testimony at trial, Mr. Santos and Mr. Bonito had

reasonable grounds to believe that Mr. Colpitts was under the influence of a controlled substance

on March 5, 2018 and, therefore, to require that he take a drug test.

       After a thorough review of the testimony and the decision of the trial justice, we are

unable to say that the trial justice abused her discretion in this case. Mr. Santos testified at length

with respect to the “odd” behavior of Mr. Colpitts on March 5; and Mr. Bonito’s testimony was

largely consistent with that of Mr. Santos. Mr. Santos testified as to the failure of Mr. Colpitts to

call in to the warehouse after his injury despite it being his habit to do so. Mr. Santos and Mr.

Bonito both testified to Mr. Colpitts being unable to clearly articulate what had occurred when he

sustained his injury. They further testified to his bending over, repeated use of obscenities,

staggering, and saying that he was going to “puke.” What is more, Mr. Santos testified to his

belief on that day that Mr. Colpitts “could have been on something.”              It is clear that the

testimony of Mr. Santos and Mr. Bonito was based on contemporaneous observations concerning

Mr. Colpitts’s appearance, behavior, and speech.          See § 28-6.5-1(a)(1).      The trial justice

expressly relied on the testimony of Mr. Santos and Mr. Bonito in holding that they had

reasonable grounds to believe that Mr. Colpitts was under the influence of a controlled substance

on March 5 and that, therefore, they were authorized to require that he undergo a drug test. In

our judgment, the trial justice clearly did not abuse her discretion in so concluding.



                                                - 13 -
       On appeal, Mr. Colpitts takes issue with the trial justice’s interpretation of the testimony.

He argues that the behavior that was characterized as being “odd” was not indicative of drug use.

He points out that no one testified that he stumbled or slurred his words or walked unsteadily.

However, it appears to be Mr. Colpitts’s implied contention that the behavior observed by the

employer must lead ineluctably to the conclusion that the employee is under the influence of a

controlled substance and not to any other conclusion. He further impliedly contends that only

those physical symptoms that are typically associated with the use of a controlled substance

would suffice to establish reasonable grounds to believe he was under the influence. We are

unable to agree.

       We note that the trial justice herself stated that she “struggled” with the case due to the

fact that there was more than one available inference that could have been drawn from Mr.

Colpitts’s behavior. It is true that Mr. Colpitts’s behavior may have appeared to different

observers as being indicative of his being in pain. Indeed, Mr. Santos admitted on cross-

examination that “it could have been pain * * *.”       However, as the trial justice ultimately

recognized, that does not mean that said behavior was not also possibly indicative of the

employee being under the influence of a controlled substance. The employee’s behavior does

not need to be such that it could lead to only a conclusion that he or she is under the influence of

a controlled substance. The statute at issue clearly and unambiguously does not require actual

knowledge that the employee is definitely under the influence, nor that the employee manifest the

specific symptoms usually associated with being under the influence; the statute requires only

that there be reasonable grounds to believe that the employee is under the influence of a

controlled substance. See Planned Environments Management Corp. v. Robert, 966 A.2d 117,

121 (R.I. 2009) (“[W]e adhere to the principle that when the language of a statute is clear and




                                               - 14 -
unambiguous, this Court must interpret the statute literally and must give the words of the statute

their plain and ordinary meanings.”) (internal quotation marks omitted). Mr. Santos and Mr.

Bonito are not medical professionals, and neither of them should have been expected to

distinguish between symptoms of pain and indicia of being under the influence. The statute

certainly does not require that the employer possess that degree of medical sophistication.

       There were ample facts in this case on the basis of which the trial justice could have

reached the conclusion that reasonable grounds existed on March 5 for the request that Mr.

Colpitts take a drug test.        See Black’s Law Dictionary 1518 (11th ed. 2019) (defining

“reasonable”     as    “[f]air,     proper,     or       moderate   under   the    circumstances;

sensible[;] * * * [a]ccording to reason”). Accordingly, giving the trial justice the deference to

which she is entitled when passing on a mixed question of law and fact, we are unable to

perceive any error in this case. The trial justice made findings of fact and made her legal

determination based on those findings of fact. She did not abuse her discretion.

       We are not unsympathetic to the physical and non-physical toll that Mr. Colpitts’s service

in the United States Army has taken on him. But we are restricted to dealing with the facts as

they have been presented to us, and we have arrived at our decision within the bounds of the law.

                                                 IV

                                              Conclusion

       For the reasons set forth herein, we affirm the judgment of the Superior Court. The

record may be remanded to that tribunal.




                                                - 15 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        Michael Colpitts v. W.B. Mason Co., Inc.
                                     No. 2018-337-Appeal.
Case Number
                                     (PC 18-1584)
Date Opinion Filed                   May 29, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice William P. Robinson III

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Maureen B. Keough
                                     For Plaintiff:

                                     Bernard Patrick Healy, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Andrew B. Prescott, Esq.




SU-CMS-02A (revised June 2016)